Citation Nr: 0028936	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  95-30 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a respiratory 
disability, to include emphysema.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
September 1980.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In July 1998 the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for a 
respiratory disability, to include emphysema, is not 
plausible.

3.  The veteran's right ear hearing loss did not develop as a 
result of noise exposure in service.

4.  Prior to January 12, 1998, the veteran's bilateral 
varicose veins were manifested primarily by leg pain with 
prolonged walking and were evaluated as mild in severity.

5.  Since January 12, 1998, the veteran's bilateral varicose 
continue to be manifested primarily by leg pain with 
prolonged walking and are evaluated as mild in severity. 

6.  Based on the evidence of record, application of the 
revised version of the rating criteria for cardiovascular 
disability (effective as of January 12, 1998) is more 
favorable to the veteran.

CONCLUSIONS OF LAW

1.  The claim for service connection for a respiratory 
disability, to include emphysema, is not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).

2.  Right ear hearing loss was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (1999).

3.  Prior to January 12, 1998, the criteria for a compensable 
rating for bilateral varicose veins have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.7, 4.104, Diagnostic Code 7120 (1998).

4.  The criteria for separate ratings of 10 percent for 
bilateral varicose veins, as of January 12, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.25, 4.26, 4.104, 
Diagnostic Code 7120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As noted in the Board's July 1998 decision, VA has made 
attempts in 1993, 1994 and 1995 to obtain the veteran's 
service medical records prior to 1966.  According to the 
National Personnel Records Center (NPRC) and the Army 
Personnel Records Center (ARPERCEN) responses, no records 
were found.  The veteran has also indicated that he does not 
have any copies of those records.

The veteran's DD Form 214 indicated that his military 
occupational specialty for at least 13 years and 10 months 
was ammunition technician.  

The veteran's available service medical records show no 
complaints, findings, treatment or diagnoses for any 
respiratory disability.  He was treated on several occasions 
for upper respiratory infections, including sore throats and 
earaches that resolved with treatment.  In April 1979, he 
related to an examiner that he smoked 11/2 packs of cigarettes 
a day.  His July 1980 medical history report indicates that 
he had experienced ear trouble and hearing loss.  The 
accompanying retirement examination report shows that his 
lungs and chest were evaluated as normal.  His right ear 
hearing was shown to be in the normal range, as noted below.




HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
--
0

The veteran's DD Form 214 indicates that his military 
occupational specialty was ammunition technician for more 
than 13 years.

A November 1980 VA audiological examination report shows pure 
tone thresholds as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
5
10
5
--
15
7

The right ear discrimination score was 94.   

During his October 1991 VA audiology examination, the veteran 
gave a history of inservice hearing loss that had gradually 
progressed.  He gave a history of noise exposure in the 
1950's, while in the artillery.  He indicated that he 
experienced tinnitus.  His certified audiological results 
show pure tone thresholds as follows:


HERTZ

1000
2000
3000
4000
Ave.
RIGHT
10
15
25
35
21

The veteran had 96 percent speech recognition in his right 
ear.  The examiner diagnosed mild to moderate high frequency 
sensioneural hearing loss with excellent discrimination.  The 
examiner's impression was Presbycusis and questionable noise 
induced hearing loss.

During a December 1991 VA general medicine examination, the 
veteran gave a history of varicose veins in both legs that 
caused occasional discomfort.  Examination of the veteran 
showed that his lungs were clear to auscultation.  Varicose 
veins were found in the anterior aspect of both distal legs.  
He was diagnosed with a history of varicose veins in both 
legs and it was noted that they sometimes caused him 
discomfort, particularly with prolonged walking.  An 
accompanying X-ray study of his chest showed evidence of mild 
hyperaeration, but was otherwise negative for abnormalities.

At his April 1994 VA physical examination, the veteran gave a 
history of having smoked since he was 17 years old.  He 
complained of the onset of exertional shortness of breath in 
1986 and stated that he could no longer run as a result, but 
could walk one mile.  He stated that he wore support hose for 
his varicose veins.  Examination of the veteran revealed that 
his lungs were clear to auscultation.  Chest X-ray studies 
showed some granulomatous disease in the bilateral hila.  The 
lungs were otherwise clear.  Pulmonary function tests (PFT's) 
results were pending.  The examiner pertinently diagnosed 
very mild varicose veins in both legs and mild chronic 
obstructive pulmonary disease.

A VA vascular examination report, also conducted in April 
1994, shows that the veteran gave a history of wearing 
support hose since 1977.  He complained of leg fatigue when 
he walked one mile and aching leg pain when he ran.  He 
denied any other associated symptoms.  The report further 
notes the veteran's smoking history and his complaints of 
exertional SOB.  He also reported occasional wheezing and 
that he had been told he had emphysema.  He continued to 
smoke 4 to 5 cigarettes a week.  The examination revealed 
varicose veins in both lower legs; each one was 1.5 cm in 
diameter, with no evident pulsation, skin discoloration or 
scarring.  There were no skin temperature changes.  His chest 
X-ray studies were also reported and it was also noted that 
there was no increase in inter- or posterior chest diameter.  
Diagnoses of mild bilateral leg varicose veins and mild 
obstructive pulmonary disease were noted. 

During his February 1999 VA audiology examination, the 
veteran gave a history of noise exposure in the military as a 
result of disposing ammunition.  He denied any subsequent 
noise exposure.  His right ear pure tone thresholds were:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
25
20
20
40
60
35

He had speech recognition of 94 percent in his right ear and 
was diagnosed with high frequency sensorineural hearing loss.  
The examiner opined that the hearing shift since 1994 
exceeded the natural progression expectations and was more 
consistent with continued noise exposure.

The veteran's February 1999 VA vascular examination report 
shows complaints of lower leg varicose veins with leg pain 
when ambulating less than one mile.  The veteran reported 
being able to resume walking after 10 to 15 minutes of rest.  
He denied current use of support hose, as well as any other 
treatment for varicosities or any history of coronary artery 
disease or hypertension.  Examination of his legs revealed a 
1 1/2 centimeter varicosity at the mid tibia of both legs and 
scattered mild deep varicosities along the lateral aspect of 
the left calf.  No varicosities were found in the popliteal 
fossa or higher.  His peripheral pulses were 2+ and 
symmetrical.  There was no erythema or stasis dermatitis.  
The veteran was diagnosed with mild bilateral lower extremity 
varicose veins and the examiner opined that this mild 
involvement of the varicose veins probably did not 
significantly contribute to his leg pain.  A March 1999 VA 
vascular examination report indicates that the examiner 
reviewed the veteran's claims file.  The findings, diagnosis 
and opinion were the same as the February 1999 examination.

A December 1999 VA audiological examination report shows 
right ear pure tone thresholds of:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
25
20
25
40
60
36

He again had speech recognition of 94 percent in his right 
ear.  The examiner diagnosed mild to moderately-severe high 
frequency sensorineural hearing loss.  Although the results 
were consistent with a history of noise exposure, the 
examiner opined that the 1993 onset of right ear hearing 
impairment (13 years after his service retirement) made it 
more likely due to noise exposure subsequent to his 
retirement.  The opinion was further based on the veteran's 
available records.

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system, such as hearing loss).

Impaired hearing will be considered to be a disability when 
the auditory threshold for any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when the speech recognition score is 
lower than 94 percent (38 C.F.R. § 3.385 (1999)).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999)

Respiratory Disability

At the time of the Board's July 1998 decision, it was 
indicated that the veteran had made a claim for VA benefits 
for disability allegedly resulting from tobacco use during 
active service.  The Board had imposed a temporary stay on 
adjudication of these claims until Congress resolved issues 
related to the scope of the veterans' benefits provisions in 
pending legislation.  It was noted that when Congress 
resolved these issues and took any necessary action, the 
Board would lift the stay and begin to adjudicate these 
issues, including the issue specifically raised in this 
particular case.  Congress has addressed the issue and the 
stay has been lifted.

The veteran contends that he has emphysema as a result of his 
inservice cigarette smoking.  He indicates that he began 
smoking in 1958 and quit in the late 1980's after being 
diagnosed with emphysema.  Direct service connection of a 
disability may be established if the evidence demonstrates 
that injury or disease resulted from tobacco use in line of 
duty in the active military, naval, or air service.  
VAOPGCPREC 2-93.  See 38 U.S.C.A. § 7104(c) (precedent 
opinions from VA's Office of General Counsel are binding on 
the Board).  That is, service connection may be established 
for any disability allegedly related to tobacco use, even if 
diagnosed after service, if the evidence demonstrates that 
the disability resulted from the in-service use of tobacco, 
considering the possible effect of smoking before or after 
service.  (Explanation of VAOPGCPREC 2-93 dated January 
1993).  It is insufficient to show only that a veteran smoked 
in service and had a disease related to tobacco use. Id. 

Although the veteran has not submitted evidence showing a 
diagnosis of emphysema, the evidence of record clearly shows 
that he had mild hyperaeration as early as December 1991 and 
was diagnosed with chronic obstructive pulmonary disease in 
April 1994.  Thus, the first element of a well-grounded claim 
has been met.  There is also evidence that the veteran smoked 
in service.  It is unclear from the medical evidence of 
record whether he continues to smoke at the present time.  
What is missing, however, is the required nexus, establishing 
that the present respiratory disability is related to his 
inservice tobacco use.  There is no objective evidence of any 
respiratory symptoms until the December 1991 VA compensation 
examination, some 11 years after the veteran's retirement 
from service.  The veteran has failed to produce competent 
medical evidence of a nexus between his current respiratory 
disability and his inservice use of tobacco; thus the second 
element for a well-grounded claim is absent.  

The veteran is competent to provide evidence of visible 
symptoms, but not competent to provide evidence that requires 
medical knowledge or that involves medical causation or a 
medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Right Ear Hearing Loss

Initially, the Board finds that the veteran's claim for 
service connection for right ear hearing loss is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that he has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed with respect to this issue 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for right ear hearing loss.  In reaching 
this conclusion, the Board acknowledges that the veteran 
currently meets VA criteria for right ear hearing impairment 
and that the October 1991 VA examiner diagnosed questionable 
noise induced hearing loss.  However, it appears that his 
diagnosis was based in large part on the veteran's stated 
history.  However, the February 1999 VA audiology examiner 
opined that his hearing loss was more consistent with 
continuing noise exposure and the December 1999 examiner, 
after reviewing the veteran's records, opined that his 
hearing loss was more likely due to noise exposure subsequent 
to his retirement.  Because there is a medical basis for 
their assessments and because the December 1999 examiner's 
opinion was based on objective medical records, greater 
weight is given to their assessments.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for ear 
hearing loss.  38 U.S.C.A. §§ 1101, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a), 3.385.

Increased Evaluation

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran has been assigned a noncompensable evaluation for 
his bilateral varicose veins under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7120.  During the pendency 
of his appeal, VA promulgated new regulations amending the 
rating criteria for the cardiovascular system, effective 
January 12, 1998.  See 62 Fed. Reg. 65,219 (1997) (codified 
at 38 C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding  Karnas.  See 38 U.S.C.A. § 5110(g)(West 
1991), VAOPGCPREC 03-00.  Thus, in this case, only the 
previous version of the rating criteria may be applied 
through January 11, 1998.  As of January 12, 1998, the Board 
will apply whichever version of the rating criteria is more 
favorable to the veteran.  The Board notes that the RO has 
provided the veteran with the old and revised versions of the 
regulations regarding cardiovascular disability.

Under the rating criteria in effect prior to January 12, 
1998, a 0 percent evaluation is warranted for mild varicose 
veins, or with no symptoms.  A 10 percent rating is assigned 
for moderate bilateral or unilateral varicose veins with 
varicosities of superficial veins below the knees, with mild 
symptoms of pain or cramping on exertion.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  Under rating criteria in effect 
since January 12, 1998, a 0 percent evaluation is warranted 
for asymptomatic palpable or visible varicose veins.  A 10 
percent evaluation requires intermittent edema of extremity 
or aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent evaluation is warranted 
for persistent edema, incompletely relieved by elevation of 
the extremity, with or without beginning stasis pigmentation 
or eczema.  The Note to revised Diagnostic Code 7120 
specifies that the evaluations provided are for involvement 
of a single extremity, and that if more than one extremity is 
involved, each extremity must be evaluated separately.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (1999).

The Board finds that the revised regulation is clearly more 
favorable to the veteran.  Its application would result in 
the award of separate ratings of 10 percent for each leg, 
with an added bilateral factor of 1.9 percent. 38 C.F.R. §§  
4.25, 4.26.  However, the more favorable criteria cannot be 
applied prior to the effective date, January 12, 1998.  All 
of the medical evidence of record evaluates his bilateral 
varicose veins as no more than mild in the level of severity.  
There is no evidence to support a compensable evaluation 
under the old criteria for bilateral varicose veins of the 
lower legs.  Therefore, the assignment of a 10 percent 
evaluation under the former criteria, to January 12, 1998, is 
not appropriate. 

However, the medical evidence does support the assignment of 
a 10 percent evaluation for each lower extremity, with 
application of the bilateral factor, following January 12, 
1998, under the revised regulation criteria.  In this 
respect, the Board notes the veteran's consistent complaints 
of leg pain with prolonged walking and his April 1994 
admission that he wore support hose.  There is no evidence to 
support an evaluation in excess of 10 percent for either leg 
under the new criteria.  Again the evidence of record clearly 
indicates that his bilateral varicose veins is a mild 
condition and there is no complaints or objective evidence 
that he has persistent edema in his lower extremities or 
stasis pigmentation or eczema.  Therefore, the Board finds 
that an evaluation in excess of 10 percent for varicose veins 
in each leg following January 12, 1998, must be denied.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's bilateral 
varicose veins have not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  


ORDER

Service connection for respiratory disability, to include 
emphysema, and for right ear hearing loss is denied.

Entitlement to a compensable evaluation prior to January 12, 
1998, for varicose veins, is denied.

Entitlement to separate 10 percent evaluations for bilateral 
varicose veins effective January 12, 1998, is granted, 
subject to the criteria governing the payment of monetary 
benefits.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

